                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

MICHAEL EDWARD ALLEN,
#19998                                                                              PLAINTIFF

V.                                   4:20-CV-210-BRW-BD

LUCAS EMBANTON                                                                 DEFENDANT

                                           ORDER

       I have received a Recommendation from Magistrate Judge Beth Deere. After careful

review of the Recommendation, the objections, and a de novo review of the record, I approve

and adopt the Recommendation in its entirety.

       Mr. Allen’s claims of unconstitutional conditions of his confinement; lack of access to

television, books, and other forms of communication are DISMISSED, without prejudice. He

may continue to pursue claims of constitutionally inadequate medical care.

       IT IS SO ORDERED, this 9th day of March, 2020.


                                                         Billy Roy Wilson_____________
                                                         UNITED STATES DISTRICT JUDGE
